Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on September 01, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1 and 6 have been acknowledged. Claims 2 and 7 have been canceled.

Response to Arguments
Applicant’s arguments, see pages 5-7 of Remarks, filed September 01, 2021 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Examiner called Applicant to amend the claim 6 in order to place all claims in allowable form. Applicant agreed to incorporate these changes and the Applicant authorized the amendment by Examiner's Amendment. Accordingly, the Application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Kejun Gu (Registration Number L1274) on September 14, 2021.

Please amend claim 6 as follows:
	6. (Currently Amended) A wearable assembly of smart headset display and a smart garment, including: 
a garment, having a wiring structure, wherein said wiring structure has a plurality of sensing nodes for generating a set of sensing data; and 
a smart headset display device, having at least one lens unit and a control unit, wherein said control unit is used for receiving an image data from a data processing device so as to drive said at least one lens unit according to said image data for simultaneously providing a body model dynamic picture and a reference dynamic picture desired to learn, wherein, said data processing device is used for generating said image data according to said set of sensing data and a set reference dynamic picture data,
 wherein each of said sensing nodes is used for providing sensing data to said control unit, and said sensing data includes motion data and physiological data, motion data being selected from a group consisting of position data, speed data and accelerating speed data, and physiological data being selected from a group consisting of heartbeat data, temperature data and blood pressure data.
	
Allowable Subject Matter
Claims 1, 3-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1 and 6 overcome the combination of the previously cited references Zhao et al (U.S. Patent Application Publication 2020/0371584 A1) and KANCHAN et al (U.S. Patent Application Publication 2016/0338621 A1).
Independent claims 1 and 6 are directed to a wearable assembly of smart headset display and a smart garment. Each claim requires a garment, having a wiring structure, wherein said wiring structure has a plurality of sensing nodes for generating a set of sensing data. Specifically, claim 1 requires “a smart headset display device, having at least one lens unit and a control unit, wherein said control unit is used for receiving said set of sensing data, and using said set of sensing data and a set of reference dynamic picture data to generate an image data, and said at least one lens unit is driven according to said image data for simultaneously providing a body model dynamic picture and a reference dynamic picture desired to learn”; claim 6 requires “a smart headset display device, having at least one lens unit and a control unit, wherein said control unit is used for receiving an image data from a data processing device so as to drive said at least one lens unit according to said image data for simultaneously providing a body model dynamic picture and a reference dynamic picture desired to learn, wherein, said data processing device is used for generating said image data according to said set of sensing data and a set reference dynamic picture data”. Furthermore, each claim requires “wherein each of said sensing nodes is used for providing sensing data to said control unit, and said sensing data includes motion data and physiological data, motion data being selected from a group consisting of position data, speed data and accelerating speed data, and physiological data being selected from a group consisting of heartbeat data, temperature data and blood pressure data”.
Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1 and 6. Accordingly, claims 1 and 6 are allowed.
Dependent claims 3-5 depend from independent claim 1, dependent claims 8-12 depend from independent claim 6. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XILIN GUO/Primary Examiner, Art Unit 2616